Case 1:19-cv-00067-JJM-LDA Document 9-1 Filed 06/03/19 Page 1 of 8 PageID #: 177


                                                                             APPEAL,CLOSED,Pro Se Plaintiff
                                 U.S. District Court
                       District of Rhode Island (Providence)
               CIVIL DOCKET FOR CASE #: 1:19−cv−00067−JJM−LDA

  Bey v. Old Field et al                                              Date Filed: 02/14/2019
  Assigned to: District Judge John J. McConnell, Jr.                  Date Terminated: 03/19/2019
  Referred to: Magistrate Judge Lincoln D. Almond                     Jury Demand: Plaintiff
  Case in other court: U.S. Court of Appeals for the First Circuit,   Nature of Suit: 360 P.I.: Other
                       19−01198 (requires PACER login)                Jurisdiction: Diversity
  Cause: 28:1332 Diversity−(Citizenship)
  Plaintiff
  Jamhal Talib Abdullah Bey                          represented by Jamhal Talib Abdullah Bey
  Heir and Successor of Felicias Estate                             23 Acorn Street
                                                                    3rd Floor
                                                                    Suite 79
                                                                    Providence, RI 02903
                                                                    PRO SE


  V.
  Defendant
  Nick Old Field
  CEO Computershare Loan Services

  Defendant
  Toby Wells
  CEO Specialized Loan Servicing

  Defendant
  Debora Aydelotte
  CEO of the Lenderline Integration

  Defendant
  Brian Simons
  CEO, Credit Risk Solutions

  Defendant
  Jim Smith
  President, Property Solutions

  Defendant
  Maggie Pitts−Dilley

  Defendant


                                                                                                              1
Case 1:19-cv-00067-JJM-LDA Document 9-1 Filed 06/03/19 Page 2 of 8 PageID #: 178


  Beatrice
  Teller ID 4916

  Defendant
  Katina
  Teller ID 19405

  Defendant
  Specialized Loan Servicing LLC

  Defendant
  Tom Millory


   Date Filed       # Page Docket Text
   02/14/2019      1        COMPLAINT, filed by Jamhal Talib Abdullah Bey. (Attachments: # 1 Exhibit, #
                            2 Exhibit, # 3 Exhibit, # 4 Civil Cover Sheet, # 5 Summons)(Potter, Carrie).
                            (Additional attachment(s) added on 2/14/2019: # 6 Supporting Memorandum)
                            (Potter, Carrie). (Entered: 02/14/2019)
   02/14/2019      2        MOTION for Leave to Proceed in forma pauperis filed by Jamhal Talib Abdullah
                            Bey. (Potter, Carrie) (Entered: 02/14/2019)
   02/14/2019               TEXT ORDER: Pursuant to 28 U.S.C. § 1915, the Court has reviewed Plaintiff's
                            Complaint 1 and his Motion for IFP status 2 . The federal court lacks subject
                            matter jurisdiction. The Complaint lists "diversity" as the basis for jurisdiction
                            (ECF No. 1 at 4) and states that the amount in controversy is $36,000 (Id. at 5).
                            For this Court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332, the
                            amount in controversy must exceed $75,000. Because this Court does not have
                            subject matter jurisdiction over this matter, the Court must dismiss it. Plaintiff's
                            Motion for IFP status 2 is DENIED as moot. An action of this type would have to
                            be brought in state court − So Ordered by District Judge John J. McConnell, Jr.
                            on 2/14/2019. (Urizandi, Nisshy) (Entered: 02/14/2019)
   02/14/2019      3        JUDGMENT dismissing the Plaintiff's 1 Complaint entered by the Clerk of Court
                            on 2/14/2019. (Urizandi, Nisshy) (Entered: 02/14/2019)
   02/21/2019      4        NOTICE OF APPEAL by Jamhal Talib Abdullah Bey as to 3 Judgment, Order on
                            Motion for Leave to Proceed in forma pauperis,,,

                            NOTICE TO COUNSEL: Counsel should register for a First Circuit
                            CM/ECF Appellate Filer Account at http://pacer.psc.uscourts.gov/cmecf/.
                            Counsel should also review the First Circuit requirements for electronic
                            filing by visiting the CM/ECF Information section at
                            http://www.ca1.uscourts.gov/cmecf Appeal Record due by 2/28/2019. (Potter,
                            Carrie) (Entered: 02/21/2019)
   02/21/2019      5        MOTION for Leave to Appeal in forma pauperis filed by Jamhal Talib Abdullah
                            Bey. (Potter, Carrie) (Entered: 02/21/2019)
   02/21/2019      6        CLERK'S CERTIFICATE AND APPELLATE COVER SHEET: Abbreviated
                            record on appeal consisting of notice of appeal, order(s) being appealed, and a

                                                                                                                   2
Case 1:19-cv-00067-JJM-LDA Document 9-1 Filed 06/03/19 Page 3 of 8 PageID #: 179



                       certified copy of the district court docket report transmitted to the U.S. Court of
                       Appeals for the First Circuit in accordance with 1st Cir. R. 11.0(b). 4 Notice of
                       Appeal. (Attachments: # 1 Record on Appeal)(Potter, Carrie) (Entered:
                       02/21/2019)
   02/22/2019          USCA Case Number 19−1198 for 4 Notice of Appeal filed by Jamhal Talib
                       Abdullah Bey. (Potter, Carrie) (Entered: 02/22/2019)
   02/25/2019          TEXT ORDER granting 5 Motion for Leave to Appeal in forma pauperis − So
                       Ordered by District Judge John J. McConnell, Jr. on 2/25/2019. (Urizandi,
                       Nisshy) (Entered: 02/25/2019)
   02/26/2019   7      Supplemental Record on Appeal transmitted to U.S. Court of Appeals for the
                       First Circuit re 4 Notice of Appeal. Unrestricted Documents Sent: Text Order
                       dated 2/25/2019. (Attachments: # 1 Supplemental Record on Appeal)(Urizandi,
                       Nisshy) (Entered: 02/26/2019)
   03/04/2019   8   5 NOTICE: Preliminary Writ of Estoppel and Presentment by Jamhal Talib
                      Abdullah Bey (Simoncelli, Michael) (Entered: 03/05/2019)
   06/03/2019       4 TEXT ORDER: The Court will interpret the Plaintiff's filing 8 as a request for a
                      Stay of Judgment pending appeal, the request if DENIED. This Court found that
                      it did not have subject matter jurisdiction over this matter because the amount if
                      controversy was less than $75,000. Therefore, entering a stay would not be
                      appropriate − So Ordered by District Judge John J. McConnell, Jr. on 6/3/2019.
                      (Urizandi, Nisshy) (Entered: 06/03/2019)




                                                                                                             3
Case 1:19-cv-00067-JJM-LDA
      Case 1:19-cv-67 NEF Document    9-1 FiledFiled
                           for Docket Entry      06/03/19  Page 4 Page
                                                     06/03/2019   of 8 PageID
                                                                        1 of 1 #: 180


  MIME−Version:1.0
  From:cmecf@rid.uscourts.gov
  To:cmecfnef@rid.uscourts.gov
  Bcc:
  −−Case Participants: District Judge John J. McConnell, Jr.
  (aileen_sprague@rid.uscourts.gov, jjmnef@rid.uscourts.gov), Magistrate Judge Lincoln D.
  Almond (ldanef@rid.uscourts.gov)
  −−Non Case Participants:
  −−No Notice Sent:

  Message−Id:1414646@rid.uscourts.gov
  Subject:Activity in Case 1:19−cv−00067−JJM−LDA Bey v. Old Field et al Order
  Content−Type: text/html

                                             U.S. District Court

                                          District of Rhode Island

  Notice of Electronic Filing


  The following transaction was entered on 6/3/2019 at 2:54 PM EDT and filed on 6/3/2019

   Case Name:       Bey v. Old Field et al
   Case Number:     1:19−cv−00067−JJM−LDA
   Filer:
   WARNING: CASE CLOSED on 03/19/2019
   Document Number: No document attached
  Docket Text:
   TEXT ORDER: The Court will interpret the Plaintiff's filing [8] as a request for a Stay of
  Judgment pending appeal, the request if DENIED. This Court found that it did not have
  subject matter jurisdiction over this matter because the amount if controversy was less than
  $75,000. Therefore, entering a stay would not be appropriate − So Ordered by District Judge
  John J. McConnell, Jr. on 6/3/2019. (Urizandi, Nisshy)


  1:19−cv−00067−JJM−LDA Notice has been electronically mailed to:

  1:19−cv−00067−JJM−LDA Notice has been delivered by other means to:

  Jamhal Talib Abdullah Bey
  23 Acorn Street
  3rd Floor
  Suite 79
  Providence, RI 02903




                                                                                                 4
Case
 Case1:19-cv-00067-JJM-LDA
       1:19-cv-00067-JJM-LDA Document
                              Document9-1 Filed 03/04/19
                                        8 Filed 06/03/19 Page
                                                         Page 15 of
                                                                 of 48 PageID
                                                                        PageID#:172
                                                                                 181




                                                                                       5
Case
 Case1:19-cv-00067-JJM-LDA
       1:19-cv-00067-JJM-LDA Document
                              Document9-1 Filed 03/04/19
                                        8 Filed 06/03/19 Page
                                                         Page 26 of
                                                                 of 48 PageID
                                                                        PageID#:173
                                                                                 182




                                                                                       6
Case
 Case1:19-cv-00067-JJM-LDA
       1:19-cv-00067-JJM-LDA Document
                              Document9-1 Filed 03/04/19
                                        8 Filed 06/03/19 Page
                                                         Page 37 of
                                                                 of 48 PageID
                                                                        PageID#:174
                                                                                 183




                                                                                       7
Case
 Case1:19-cv-00067-JJM-LDA
       1:19-cv-00067-JJM-LDA Document
                              Document9-1 Filed 03/04/19
                                        8 Filed 06/03/19 Page
                                                         Page 48 of
                                                                 of 48 PageID
                                                                        PageID#:175
                                                                                 184




                                                                                       8
